Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	This action is responsive to the communication filed on 3/30/2021.

Information Disclosure Statement
2.	 The Information Disclosure Statement (IDS) submitted on 3/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
3.	Claims 3, 10, 12 and 19 are objected to because of the following informalities:  
Lines 1-3 of claims 10 and 19 discloses “for participating to a secure discovery”.  Appropriate correction is required.
Regarding claims 3 and 12, the limitations of:
 “receiving, by the processing unit of the computing device, from the remote computing device via the communication interface of the computing device a discovery acknowledgment message comprising an encrypted local challenge response; 
decrypting, by the processing unit of the computing device, the encrypted local challenge response into a local challenge response; 
generating, by the processing unit of the computing device, an expected local challenge response based at least on the local challenge; and 
determining, by the processing unit of the computing device, whether the local challenge response corresponds to the expected local challenge response and the secure discovery is successful or whether the local challenge response does not correspond to the expected local challenge response and the secure discovery is a failure”.
Should include commas separating terms for clarity purposes.



Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-19 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-12 of Patent No. 11,005,667, hereinafter ‘667, in view of official notice. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-19 of the instant application are encompassed by limitations recited in claims 1-12 of ‘667 (see table below).

Instant Application 17/216,751
Patent ‘667
1. A computing device comprising: 
a communication interface; and a 
processing unit comprising one or more processor(s) for participating to a secure discovery 

initiated by a remote computing device, 

the processing unit: 

receiving from the remote computing device via the communication interface a discovery request message comprising an encrypted remote node identifier associated with a remote communication interface of the remote computing device and an encrypted remote challenge; 


decrypting the encrypted remote challenge into a remote challenge; generating a remote challenge response based at least on the remote challenge; 

determining a local node identifier for the communication interface; 

encrypting the local node identifier of the communication interface into an encrypted local node identifier of the communication interface; 

encrypting the remote challenge response into an encrypted remote challenge response; and transmitting to the remote computing device via the communication interface a discovery response message in response to the discovery request message, the discovery response message comprising the encrypted local node identifier of the communication interface and the encrypted remote challenge response.


2. (cont.) determines whether the local challenge response corresponds to the expected local challenge response and the secure discovery is successful or whether the local challenge response does not correspond to the expected local challenge response and the secure discovery is a failure.


decrypting the encrypted remote node identifier associated with the remote communication interface of the remote computing device into a remote node identifier associated with the remote communication interface of the remote computing device; 


2. The computing device of claim 1, wherein the processing unit further generates a local challenge and 
encrypts the local challenge into an encrypted local challenge; and 

the discovery response message further comprises the encrypted local challenge.

3. The computing device of claim 3, wherein the processing unit further: 
receives from the remote computing device via the communication interface a discovery acknowledgment message comprising an encrypted local challenge response; 



decrypts the encrypted local challenge response into a local challenge response; 

generates an expected local challenge response based at least on the local challenge; and 







4. The computing device of claim 1, wherein a shared key is used for and for decrypting the encrypted remote node identifier and the encrypted remote challenge, and encrypting the local node identifier and the remote challenge response.

5. The computing device of claim 1, wherein the discovery request message is multicasted or broadcasted.

6. The computing device of claim 1, wherein the discovery request message is compliant with the Link Layer Discovery Protocol (LLDP).

7. The computing device of claim 1, wherein the processing unit further determines a local link identifier for the communication interface, the discovery response message comprises the local link identifier of the communication interface, and the discovery request message comprises a remote link identifier associated with the remote communication interface of the remote computing device.

8. The computing device of claim 1, wherein the local node identifier is a Media Access Control (MAC) address.

9. The computing device of claim 1, wherein the processing unit determines the local node identifier by calculating a hash of a 128 bits Universal Unique Identifier (UUID) of the computing device.

10. A method for participating to a secure discovery initiated by a remote computing device, the method comprising: 
receiving by a processing unit of a computing device from the remote computing device via a communication interface of the computing device a discovery request message comprising an encrypted remote node identifier associated with a remote communication interface of the remote computing device and an encrypted remote challenge; 

decrypting by the processing unit of the computing device the encrypted remote node identifier associated with the remote communication interface of the remote computing device into a remote node identifier associated with the remote communication interface of the remote computing device; 

decrypting by the processing unit of the computing device the encrypted remote challenge into a remote challenge; 

generating by the processing unit of the computing device a remote challenge response based at least on the remote challenge; 




determining by the processing unit of the computing device a local node identifier for the communication interface of the computing device; 

encrypting by the processing unit of the computing device the local node identifier of the communication interface of the computing device into an encrypted local node identifier of the communication interface of the computing device; 

encrypting by the processing unit of the computing device the remote challenge response into an encrypted remote challenge response; and 

transmitting by the processing unit of the computing device to the remote computing device via the communication interface of the computing device a discovery response message in response to the discovery request message, the discovery response message comprising the encrypted local node identifier of the communication interface of the computing device and the encrypted remote challenge response.

encrypting by the processing unit of the computing device the local node identifier of the communication interface of the computing device into an encrypted local node identifier of the communication interface of the computing device; 


11. The method of claim 10, further comprising: generating by the processing unit of the computing device a local challenge; and encrypting by the processing unit of the computing device the local challenge into an encrypted local challenge; and wherein the discovery response message further comprises the encrypted local challenge.

12. The method of claim 11, further comprising: receiving by the processing unit of the computing device from the remote computing device via the communication interface of the computing device a discovery acknowledgment message comprising an encrypted local challenge response; 


transmitting to the remote computing device via the communication interface a discovery response message;


decrypting by the processing unit of the computing device the encrypted local challenge response into a local challenge response; 




determining by the processing unit of the computing device whether the local challenge response corresponds to the expected local challenge response and the secure discovery is successful or whether the local challenge response does not correspond to the expected local challenge response;











13. The method of claim 10, wherein a shared key is used for and for decrypting the encrypted remote node identifier and the encrypted remote challenge, and encrypting the local node identifier and the remote challenge response.

14. The method of claim 10, wherein the discovery request message is multicasted or broadcasted.


15. The method of claim 10, wherein the discovery request message is compliant with the Link Layer Discovery Protocol (LLDP).

16. The method of claim 10, wherein the processing unit of the computing device further determines a local link identifier for the communication interface of the computing device, the discovery response message comprises the local link identifier of the communication interface of the computing device, and the discovery request message comprises a remote link identifier associated with the remote communication interface of the remote computing device.

17. The method of claim 10, wherein the local node identifier is a Media Access Control (MAC) address.

18. The method of claim 10, wherein the processing unit of the computing device determines the local node identifier by calculating a hash of a 128 bits Universal Unique Identifier (UUID) of the computing device.

19. A computing device comprising: 
a communication interface; and a processing unit comprising one or more processor(s) for participating to a secure discovery initiated by a remote computing device, the processing unit:

determining a local node identifier for the communication interface;

generating a remote challenge;

receiving from the remote computing device via the communication interface a discovery request message comprising:

an encrypted combination of a remote node identifier associated with a remote communication interface of the remote computing device and a remote challenge; 


receiving from the remote computing device via the communication interface a discovery request message comprising an encrypted combination of a remote node identifier associated with a remote communication interface of the remote computing device and a remote challenge;
decrypting the encrypted combination of the remote node identifier associated with the remote communication interface of the remote computing device and the remote challenge into the remote node identifier associated with the remote communication interface of the remote computing device and the remote challenge; 

generating a remote challenge response based at least on the remote challenge; 
determining a local node identifier for the communication interface; 




encrypting a combination of the local node identifier of the communication interface and the remote challenge response into an encrypted combination of the local node identifier of the communication interface and the remote challenge response; and 



3 (cont.) generates an expected local challenge response based at least on the local challenge;


3 (cont.) determines whether the local challenge response corresponds to the expected local challenge response and the secure discovery is successful or whether the local challenge response does not correspond to the expected local challenge response and the secure discovery is a failure.
 1. A computing device comprising:
a communication interface; and a processing unit comprising one or more processor(s) for performing a secure discovery, 




the processing unit: 

receiving from a remote computing device via the communication interface a discovery response message in response to the discovery request message, the discovery response message comprising an encrypted remote node identifier associated with a remote communication interface of the remote computing device and an encrypted local challenge response; 
decrypting the encrypted local challenge response into a local challenge response; generating an expected local challenge response based at least on the local challenge;

determining a local node identifier for the communication interface; 

encrypting the local node identifier of the communication interface into an encrypted local node identifier of the communication interface; 

encrypting the local challenge into an encrypted local challenge; 
transmitting via the communication interface a discovery request message comprising the encrypted local node identifier of the communication interface and the encrypted local challenge; 




determining whether the local challenge response corresponds to the expected local challenge response and the secure discovery is successful or whether the local challenge response does not correspond to the expected local challenge response and the secure discovery is a failure; and 

when the secure discovery is successful, decrypting the encrypted remote node identifier associated with the remote communication interface of the remote computing device into a remote node identifier associated with the remote communication interface of the remote computing device.


1 (cont.).  
generating a local challenge; 

2. The computing device of claim 1, 


wherein the discovery response message further comprises an encrypted remote challenge



transmits to the remote computing device via the communication interface a discovery acknowledgment message comprising the encrypted remote challenge response.

and when the secure discovery is successful, the processing unit further: 
decrypts the encrypted remote challenge into a remote challenge; 

1(cont.) generating an expected local challenge response based at least on the local challenge;


generates a remote challenge response based at least on the remote challenge; encrypts the remote challenge response into an encrypted remote challenge response; 

3. The computing device of claim 1, wherein a shared key is used for encrypting the local node identifier and the local challenge, and for decrypting the encrypted local challenge response and the encrypted remote node identifier.

4. The computing device of claim 1, wherein the discovery request message is multicast or broadcasted.

5. The computing device of claim 1, wherein the discovery request message is compliant with the Link Layer Discovery Protocol (LLDP).

6. The computing device of claim 1, wherein the processing unit further determines a local link identifier for the communication interface, the discovery request message comprises the local link identifier of the communication interface, and the discovery response message comprises a remote link identifier associated is with the remote communication interface of the remote computing device.

7. The computing device of claim 1, wherein the local node identifier is a Media Access Control (MAC) address.

8. The computing device of claim 1, wherein the processing unit determines the local node identifier by calculating a hash of a 128 bits Universal Unique Identifier (UUID) of the computing device.

9. A method for performing a secure neighbor discovery, the method comprising: 

determining by a local processing unit of a local computing device a local node identifier for a local communication interface of the local computing device; generating by the local processing unit a local challenge; 





encrypting by the local processing unit the local node identifier of the local communication interface of the local computing device into an encrypted local node identifier of the local communication interface of the local computing device; 



encrypting by the local processing unit the local challenge into an encrypted local challenge;

 transmitting via the local communication interface of the local computing device a discovery request message comprising the encrypted local node identifier of the local communication interface of the local computing device and the encrypted local challenge; 

receiving via a remote communication interface of a remote computing device the discovery request message; 

decrypting by a remote processing unit of the remote computing device the encrypted local node identifier of the local communication interface of the local computing device into the local node identifier of the local communication interface of the local computing device; 

decrypting by the remote processing unit the encrypted local challenge into the local challenge; generating by the remote processing unit a local challenge response based at least on the local challenge; 

determining by the remote processing unit a remote node identifier for the remote communication interface of the remote computing device; 







encrypting by the remote processing unit the remote node identifier of the remote communication interface of the remote computing device into an encrypted remote node identifier of the remote communication interface of the remote computing device; 

encrypting by the remote processing unit the local challenge response into an encrypted local challenge response; 






transmitting to the local computing device via the remote communication interface of the remote computing device a discovery response message comprising the encrypted remote node identifier of the remote communication interface of the remote computing device and the encrypted local challenge response; 

receiving via the local communication interface of the local computing device the discovery response message; 

decrypting by the local processing unit the encrypted local challenge response into the local challenge response;

generating by the local processing unit an expected local challenge response based at least on the local challenge; 

determining by the local processing unit that the secure discovery is successful if the local challenge response corresponds to the expected local challenge response and determining that the secure discovery is a failure if the local challenge response does not correspond to the expected local challenge response; and 

if the secure discovery is successful, decrypting by the local processing unit the encrypted remote node identifier of the remote communication interface of the remote computing device into the remote node identifier of the remote communication interface of the remote computing device.

3 and 11. The computing device of claim 1, wherein a shared key is used for encrypting the local node identifier and the local challenge, and for decrypting the encrypted local challenge response and the encrypted remote node identifier.

4. The computing device of claim 1, wherein the discovery request message is multicast or broadcasted.

5. The computing device of claim 1, wherein the discovery request message is compliant with the Link Layer Discovery Protocol (LLDP).

6. The computing device of claim 1, wherein the processing unit further determines a local link identifier for the communication interface, the discovery request message comprises the local link identifier of the communication interface, and the discovery response message comprises a remote link identifier associated is with the remote communication interface of the remote computing device.


7. The computing device of claim 1, wherein the local node identifier is a Media Access Control (MAC) address.

8. The computing device of claim 1, wherein the processing unit determines the local node identifier by calculating a hash of a 128 bits Universal Unique Identifier (UUID) of the computing device.


12. A computing device comprising: 
a communication interface; and a processing unit comprising one or more processor(s) for performing a secure discovery, the processing unit: 

determining a local node identifier for the communication interface; 

generating a local challenge; 

transmitting via the communication interface a discovery request message comprising:


encrypting a combination of the local node identifier of the communication interface and the local challenge into an encrypted combination of the local node identifier of the communication interface and the local challenge; 

transmitting via the communication interface a discovery request message comprising the encrypted combination of the local node identifier of the communication interface and the local challenge; 
decrypting the encrypted combination of the remote node identifier associated with the remote communication interface of the remote computing device and the local challenge response into the remote node identifier associated with the remote communication interface of the remote computing device and the local challenge response; 





receiving from a remote computing device via the communication interface a discovery response message in response to the discovery request message, the discovery response message comprising an encrypted combination of a remote node identifier associated with a remote communication interface of the remote computing device and a local challenge response; 



generating an expected local challenge response based at least on the local challenge; and 


determining whether the local challenge response corresponds to the expected local challenge response and the secure discovery is successful of whether the local challenge response does not correspond to the expected local challenge response and the secure discovery is a failure.



The claims 1-12 ‘667 are drawn to the claims 1-19 of the instant application.
Although, ‘667 is drawn to local challenge response, instead of the claimed remote challenge responses within the instant application, and ‘667 is drawn to transmitting discovery request data, as opposed to receiving the discovery request data (disclosed within the claims disclosed by the instant application), it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, that interchanging the claimed limitations (disclosed in 1-19 of the instant application and claims 1-12 of ‘667) cause each disclosure to perform the same limitations the transmission/receiving of the local/remote challenge and challenge response data, decrypting and encrypting local node identifiers, in a reverse order, but executing ‘667 and the instant application in the fashion claimed in each communication.   


Claim Rejections – 35 USC 103  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4-5, 7-8, 10, and 19 are rejected under 35 USC 103 as being unpatentable over Mahidhara et al (US 2012/0173875) in view of Brown (US 2006/0206616).
Regarding claim 1, Mahidhara et al teaches a computing device (fig. 2, ‘200) comprising:
a communication interface (fig. 2, ‘206); and 
a processing unit (fig. 2, ‘202) comprising one or more processor(s) for participating to a secure discovery initiated by a remote computing device (fig. 3 & par [0022], lines 1-5, “access node discovery process”),
the processing unit:
receiving from the remote computing device via the communication interface a discovery request message (fig. 3 & par [0011], lines 1-10, which disclose issuing node discovery messages from remote nodes & par [0014], lines 9-13, “discover the presence of neighboring access nodes”) comprising an encrypted remote challenge (par [0027], lines 1-5, “encrypted authentication challenge message”); 
decrypting the encrypted remote challenge into a remote challenge (par [0027], lines 20-25, “decrypt the authentication challenge message”); 
generating a remote challenge response based at least on the remote challenge (par [0029], lines 1-6, “authentication response message”); 
determining a local node identifier for the communication interface (par [0026], lines 20-25, “access node identifier”); 
encrypting the remote challenge response into an encrypted remote challenge response (par [0029], lines 1-5, which discloses encrypting an authentication challenge message); and 
transmitting to the remote computing device, via the communication interface, a discovery response message in response to the discovery request message (par [0023], lines 23-24, which discloses the node receiving the discovery message replying back to the source node), the discovery response message comprising the encrypted remote challenge response (par [0029], fig. 3, ‘302, ‘302, & ‘316, which disclose establishing secure encrypted communication sessions between nodes and the node discovery process including sending the encrypted authentication response).
Mahidhara et al does not explicitly teach the discovery request message comprising an encrypted remote node identifier associated with a remote communication interface of the remote computing device; decrypting the encrypted remote node identifier associated with the remote communication interface of the remote computing device into a remote node identifier associated with the remote communication interface of the remote computing device; encrypting the local node identifier of the communication interface into an encrypted local node identifier of the communication interface; and the discovery response message comprising the encrypted local node identifier of the communication interface.
However, Brown et al teaches the discovery request message comprising an encrypted remote node identifier associated with a remote communication interface of the remote computing device (par [0042], line 8, which discloses encrypting personal information of remote peer nodes & par [0005], lines 1-5 & [0012], lines 1-10, which disclose peer to peer discovery via authentication challenges and issuing challenge responses using an encrypted token in a challenge response to establish secure connection with a remote peer); 
decrypting the encrypted remote node identifier associated with the remote communication interface of the remote computing device into a remote node identifier associated with the remote communication interface of the remote computing device (par [0012], lines 10-16, which discloses decrypting the token used to establish connection with the remote peer);
encrypting the local node identifier of the communication interface into an encrypted local node identifier of the communication interface (par [0014], which discloses encrypting the token transmitted during the challenge response, upon transmitting an identity profile); and 
the discovery response message comprising the encrypted local node identifier of the communication interface (par [0039], lines 16-20, which discloses transmitting the encrypted token corresponding to the user identity profile).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Brown et al because incorporating the mutual authentication embodiment of Brown et al within the secure node authentication system of Mahidhara et al would provide the predictive result of preventing secure data transmitted between remote devices from being compromised when implementing token generation for user verification (as disclosed in par [0004] of Mahidhara et al) for additional security during authentication of a remote peer requesting access to peers discovered in remote network.
Regarding claim 2, Mahidhara et al and Brown et al teach the limitations of claim 1.
Mahidhara et al further teaches wherein the processing unit further generates a local challenge and encrypts the local challenge into an encrypted local challenge (par [0027], lines 1-5, “encrypted authentication challenge message”); and the discovery response message further comprises the encrypted local challenge (fig. 3, ‘306 & ‘312).

Regarding claim 4, Mahidhara et al does not explicitly teach wherein a shared key is used for and for decrypting the encrypted remote node identifier and the encrypted remote challenge, and encrypting the local node identifier and the remote challenge response. 
However, Brown et al teaches wherein a shared key is used for and for decrypting the encrypted remote node identifier (par [0044], lines 3-8, which discloses a well-known encryption key signing user profile-related information) and the encrypted remote challenge (par [0011] & par [0039], lines 10-12, “encrypted authentication token”), and encrypting the local node identifier and the remote challenge response (par [0014], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Brown et al according to the motivation previously addressed regarding claim 1.

Regarding claim 5, Mahidhara et al and Brown et al teach the limitations of claim 1.
Mahidhara et al further teaches wherein the discovery request message is multi-casted or broadcasted (par [0023], lines 25-27).
Regarding claim 7, Mahidhara et al and Brown et al teach the limitations of claim 1.
Mahidhara et al further teaches wherein the processing unit further determines a local link identifier for the communication interface (par [0015], lines 11-15), the discovery response message comprises the local link identifier of the communication interface (par [0017], lines 1-3), and the discovery request message comprises a remote link identifier associated with the remote communication interface of the remote computing device (par [0019]).
Regarding claim 8, Mahidhara et al and Brown et al teach the limitations of claim 1.
Mahidhara et al further teaches wherein the local node identifier is a Media Access Control (MAC) address (par [0024], line 15).

Regarding claim 10, Mahidhara et al teaches a method for participating to a secure discovery initiated by a remote computing device (fig. 3 & par [0022], lines 1-5, “access node discovery process”), the method comprising:
receiving by a processing unit of a computing device via the communication interface a discovery request message (fig. 3 & par [0011], lines 1-10, which disclose issuing node discovery messages from remote nodes & par [0014], lines 9-13, “discover the presence of neighboring access nodes”) comprising an encrypted remote challenge (par [0027], lines 1-5, “encrypted authentication challenge message”); 
decrypting the encrypted remote challenge into a remote challenge (par [0027], lines 20-25, “decrypt the authentication challenge message”); 
generating a remote challenge response based at least on the remote challenge (par [0029], lines 1-6, “authentication response message”); 
determining a local node identifier for the communication interface (par [0026], lines 20-25, “access node identifier”); 
encrypting the remote challenge response into an encrypted remote challenge response (par [0029], lines 1-5, which discloses encrypting an authentication challenge message); and 
transmitting to the remote computing device, via the communication interface, a discovery response message in response to the discovery request message (par [0023], lines 23-24, which discloses the node receiving the discovery message replying back to the source node), the discovery response message comprising the encrypted remote challenge response (par [0029], fig. 3, ‘302, ‘302, & ‘316, which disclose establishing secure encrypted communication sessions between nodes and the node discovery process including sending the encrypted authentication response).
Mahidhara et al does not explicitly teach the discovery request message comprising an encrypted remote node identifier associated with a remote communication interface of the remote computing device; decrypting the encrypted remote node identifier associated with the remote communication interface of the remote computing device into a remote node identifier associated with the remote communication interface of the remote computing device; encrypting the local node identifier of the communication interface into an encrypted local node identifier of the communication interface; and the discovery response message comprising the encrypted local node identifier of the communication interface.
However, Brown et al teaches the discovery request message comprising an encrypted remote node identifier associated with a remote communication interface of the remote computing device (par [0042], line 8, which discloses encrypting personal information of remote peer nodes & par [0005], lines 1-5 & [0012], lines 1-10, which disclose peer to peer discovery via authentication challenges and issuing challenge responses using an encrypted token in a challenge response to establish secure connection with a remote peer); 
decrypting the encrypted remote node identifier associated with the remote communication interface of the remote computing device into a remote node identifier associated with the remote communication interface of the remote computing device (par [0012], lines 10-16, which discloses decrypting the token used to establish connection with the remote peer);
encrypting the local node identifier of the communication interface into an encrypted local node identifier of the communication interface (par [0014], which discloses encrypting the token transmitted during the challenge response, upon transmitting an identity profile); and 
the discovery response message comprising the encrypted local node identifier of the communication interface (par [0039], lines 16-20, which discloses transmitting the encrypted token corresponding to the user identity profile).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Brown et al because incorporating the mutual authentication embodiment of Brown et al within the secure node authentication system of Mahidhara et al would provide the predictive result of preventing secure data transmitted between remote devices from being compromised when implementing token generation for user verification (as disclosed in par [0004] of Mahidhara et al) for additional security during authentication of a remote peer requesting access to peers discovered in remote network.
Regarding claim 11, Mahidhara et al and Brown et al teach the limitations of claim 10.
Mahidhara et al further teaches:
generating, by the processing unit of the computing device, a local challenge (par [0027], lines 1-4) and 
encrypting, by the processing unit of the computing device, the local challenge into an encrypted local challenge (par [0027], lines 1-5, “encrypted authentication challenge message”); and 
wherein the discovery response message further comprises the encrypted local challenge (fig. 3, ‘306 & ‘312).

Regarding claim 13, Mahidhara et al does not explicitly teach wherein a shared key is used for and for decrypting the encrypted remote node identifier and the encrypted remote challenge, and encrypting the local node identifier and the remote challenge response. 
However, Brown et al teaches wherein a shared key is used for and for decrypting the encrypted remote node identifier (par [0044], lines 3-8, which discloses a well-known encryption key signing user profile-related information) and the encrypted remote challenge (par [0011] & par [0039], lines 10-12, “encrypted authentication token”), and encrypting the local node identifier and the remote challenge response (par [0014], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Brown et al according to the motivation previously addressed regarding claim 10.

Regarding claim 14, Mahidhara et al and Brown et al teach the limitations of claim 10.
Mahidhara et al further teaches wherein the discovery request message is multi-casted or broadcasted (par [0023], lines 25-27).
Regarding claim 16, Mahidhara et al and Brown et al teach the limitations of claim 10.
Mahidhara et al further teaches wherein the processing unit further determines a local link identifier for the communication interface (par [0015], lines 11-15), the discovery response message comprises the local link identifier of the communication interface (par [0017], lines 1-3), and the discovery request message comprises a remote link identifier associated with the remote communication interface of the remote computing device (par [0019]).
Regarding claim 17, Mahidhara et al and Brown et al teach the limitations of claim 10.
Mahidhara et al further teaches wherein the local node identifier is a Media Access Control (MAC) address (par [0024], line 15).

Regarding claim 19, Mahidhara et al teaches a computing device (fig. 2, ‘200) comprising:
a communication interface (fig. 2, ‘206); and 
a processing unit (fig. 2, ‘202) comprising one or more processor(s) for participating to a secure discovery initiated by a remote computing device (fig. 3 & par [0022], lines 1-5, “access node discovery process”),
the processing unit:
receiving from the remote computing device via the communication interface a discovery request message (fig. 3 & par [0011], lines 1-10, which disclose issuing node discovery messages from remote nodes & par [0014], lines 9-13, “discover the presence of neighboring access nodes”) comprising an encrypted remote challenge (par [0027], lines 1-5, “encrypted authentication challenge message”); 
decrypting the encrypted remote challenge into a remote challenge (par [0027], lines 20-25, “decrypt the authentication challenge message”); 
generating a remote challenge response based at least on the remote challenge (par [0029], lines 1-6, “authentication response message”); 
determining a local node identifier for the communication interface (par [0026], lines 20-25, “access node identifier”); 
encrypting the remote challenge response into an encrypted remote challenge response (par [0029], lines 1-5, which discloses encrypting an authentication challenge message); and 
transmitting to the remote computing device, via the communication interface, a discovery response message in response to the discovery request message (par [0023], lines 23-24, which discloses the node receiving the discovery message replying back to the source node), the discovery response message comprising the encrypted remote challenge response (par [0029], fig. 3, ‘302, ‘302, & ‘316, which disclose establishing secure encrypted communication sessions between nodes and the node discovery process including sending the encrypted authentication response).
Mahidhara et al does not explicitly teach the discovery request message comprising an encrypted combination of a remote node identifier associated with a remote communication interface of the remote computing device; decrypting the encrypted combination of the remote node identifier associated with the remote communication interface of the remote computing device into a remote node identifier associated with the remote communication interface of the remote computing device; encrypting the combination of the local node identifier of the communication interface into an encrypted combination of the local node identifier of the communication interface; and the discovery response message comprising the encrypted combination of the local node identifier of the communication interface.
However, Brown et al teaches the discovery request message comprising an encrypted combination of a remote node identifier associated with a remote communication interface of the remote computing device (par [0042], line 8, which discloses encrypting personal information of remote peer nodes & par [0005], lines 1-5 & [0012], lines 1-10, which disclose peer to peer discovery via authentication challenges and issuing challenge responses using an encrypted token in a challenge response to establish secure connection with a remote peer); 
decrypting the encrypted combination of the remote node identifier associated with the remote communication interface of the remote computing device into a remote node identifier associated with the remote communication interface of the remote computing device (par [0012], lines 10-16, which discloses decrypting the token used to establish connection with the remote peer);
encrypting the combination of the local node identifier of the communication interface into an encrypted combination of the local node identifier of the communication interface (par [0014], which discloses encrypting the token transmitted during the challenge response, upon transmitting an identity profile); and 
 the discovery response message comprising the encrypted combination of the local node identifier of the communication interface (par [0039], lines 16-20, which discloses transmitting the encrypted token corresponding to the user identity profile).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Brown et al because incorporating the mutual authentication embodiment of Brown et al within the secure node authentication system of Mahidhara et al would provide the predictive result of preventing secure data transmitted between remote devices from being compromised when implementing token generation for user verification (as disclosed in par [0004] of Mahidhara et al) for additional security during authentication of a remote peer requesting access to peers discovered in remote network.
8.	Claims 6, 9, 15, and 18 are rejected under 35 USC 103 as being unpatentable over Mahidhara et al (US 2012/0173875) in view of Brown (US 2006/0206616), further in view of Grussling et al (US 2017/0026226).
Regarding claim 6, Mahidhara et al and Brown do not explicitly teach wherein the discovery request message is compliant with the Link Layer Discovery Protocol (LLDP).
However, Gruslling et al teaches wherein the discovery request message is compliant with the Link Layer Discovery Protocol (LLDP) (par [0041], “LLDP broadcast”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Brown et al within the teachings disclosed by Mahidhara et al and Brown because .
Regarding claim 9, Mahidhara et al and Brown do not explicitly teach wherein the processing unit determines the local node identifier by calculating a hash of a 128 bits Universal Unique Identifier (UUID) of the computing device.
However, Gruslling et al teaches wherein the processing unit determines the local node identifier by calculating a hash of a 128 bits Universal Unique Identifier (UUID) of the computing device (par [0040], “unique identifier function may comprised a hash function”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the teachings of Brown et al according to the motivation previously addressed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220923